An ancillary executor being named in this State, what might be the rights of a non-resident creditor of the estate, should the surrogate elect to adjudicate as to the claims of residents we do not attempt to consider. That the surrogate may entertain and direct the payment of his claim we are clear (Surrogate's Court Act, sec. 165). Equally clear is it that the surrogate may refuse to pass upon all claims, whether of residents or non-residents. The local assets must then be remitted to the foreign executor to be administered and distributed by him. That the surrogate has done here. No question of discrimination in favor of domestic creditors is before us. Whether this course shall be adopted is a matter of judicial discretion. Such action was not without justification, and it may, therefore, not be reviewed and reversed by us.
The order should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Order affirmed.